September, 24, ,.2015




Abel Acosta
Clerk                                                  RECEIVED ~~J
                                                     COURT OF CP!~~iNAI. fl PPE,e,lS
SUPREME COURT Bldg.
201 w. 14th st. Rm.l06                                       SEP 29    2cr~
Austin, Texas 78711-2308

COURT OF CRIMINAL APPEALS                                 Abel Acosta, Cterk


      47-
RE: WR, 975-04 and (03)




Dear Ms. Acosta;



             My name is Roy Jon, I am a   sta~e    prisoner, and I received
some docket sheet's from your office. l      am comfused wiih the disposition
and order on the docket sheet's. If I may, can I please reveiw the
docments in cause number W92-63805-L(A);          Dates     04/05/2001; 04/11/2001
twice with (HCRDEN/NH EAR,;WR-47,975-03 and          cause number W92-63805-L(B)
Dates 10/17/2007; (HCRDEN1NH EAR)(HC DEN w/o ORD ON TD FIND w/o HRG);
WR-47 ,975-04 •.


Ms. Acosta, I would greatly apprepriated if I may            rev~ew     these
dotuments under the following cause number's. I want to thank you in
advance for your immediaie attention.



                                          RESPECTFULLY SUBMITTED




C.C. FILED                                Huntsville, Texas 77343